 

Exhibit 10.1

 

PARETEUM CORPORATION

 

June 9, 2020

 

Via Hand-Delivery

 

Re:       Separation Agreement

 

Dear Vic,

 

This separation agreement (the “Agreement”) sets forth the agreement between
you, Victor Bozzo, and Pareteum Corporation, a Delaware corporation (the
“Company”), related to the end of your employment with the Company and the
matters below. References herein to Company refer also to any affiliate thereof
as the context requires.

 

THIS AGREEMENT CONTAINS A RELEASE OF ALL CLAIMS AGAINST THE COMPANY, INCLUDING
CLAIMS UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT AND APPLICABLE
STATE AND MUNICIPAL AGE DISCRIMINATION LAWS. YOU SHOULD THOROUGHLY REVIEW AND
UNDERSTAND THE TERMS, CONDITIONS, AND EFFECT OF THIS GENERAL RELEASE. YOU HAVE
21 DAYS TO CONSIDER AND EXECUTE THIS AGREEMENT AND WILL HAVE THE RIGHT TO REVOKE
IT FOR 7 DAYS AFTER SIGNING IT. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE.

 

1.       Notice and Separation Date.

 

(a)       As we discussed, your last day of employment with the Company will be
effective Tuesday, June 9, 2020 (the “Separation Date”). You and the Company
agree that your separation is neither a termination by the Company without Cause
or a termination by you for Good Reason, as those terms are defined in your
Employment Agreement, dated October 15, 2016 and as amended (your “Employment
Agreement”). As a result, pursuant to your Employment Agreement and the terms of
your equity awards, you are not entitled to any severance pay and you shall
immediately forfeit all option shares and restricted common stock that are
unvested as of your Separation Date. Your termination does not affect your right
to retain shares of the Company’s common stock you currently hold pursuant to
your vesting in any equity award prior to your Separation Date.

 

(b)       Your regular pay and benefits from the Company will end on the
Separation Date, provided that if you participate in the medical, dental or
vision plans sponsored by the Company then your active employee coverage under
such plans will end on the last day of the calendar month in which the
Separation Date occurs. The Company is providing you with an information sheet
concerning unemployment benefits that may be available to you. New York State
makes all final decisions on your eligibility for unemployment benefits.

 

(c)       Neither the Company nor any affiliate thereof will be liable to you
for the payment of any State, Federal or any other tax liability that arose or
arises in connection with the issuance to you of any equity award including, but
not limited to, any stock option award issued to you pursuant to Section 3
hereof. Neither the Company nor any affiliate thereof shall be obligated to
provide you with indemnity protection with respect to your employment with the
Company beyond any protection that may be available to you in accordance with
any director and officer liability insurance coverage maintained by the Company.

 



 

 

 

2.       Separation Benefits. If you timely execute, do not revoke, and comply
with this Agreement, the Company will provide you the following separation
benefits described in this Section 2. You acknowledge and agree that you would
not be entitled to these separation benefits in the absence of this Agreement
and that this Agreement is supported by good and valid consideration.

 

(a)       Base Salary Continuation. The Company will pay you severance pay (the
“Severance Pay”) in the form of base salary continuation for 4 months following
the Separation Date (the “Severance Pay Period”). The first installment of the
Severance Pay will be paid on the first payroll date after the Separation Date.
The remaining installments will be paid over time in accordance with the
Company’s normal payroll practices and will be less tax withholdings for the
payment of wages.

 

(b)       Additional Benefit. The Company will also provide continuation of
Company-provided health insurance benefits during the Severance Pay Period on
the same terms with respect to sharing of premium costs as apply to active
employees enrolled for the same coverage. To continue your health insurance
benefits, you must timely elect continuation coverage pursuant to the
Consolidated Omnibus Budget Reorganization Act of 1985 (“COBRA”) and timely make
all required premium payments (as applicable). As required by COBRA, the Company
will provide you with notice of your COBRA rights and responsibilities. After
the Severance Pay Period, provided that you remain eligible pursuant to COBRA,
you may continue group health insurance benefits at your own expense. You
understands that, regardless of whether you continue to receive health benefits,
your eligibility for coverage under any Company retirement or other employee
benefit plan (and any salary deduction contribution or employer contribution
related thereto) ceased as a result of your termination in accordance with plan
rules.

 

3.       Stock Option Grant. You will receive an award of 200,000 nonstatutory
stock options with an exercise price equal to the closing price of the Company’s
common stock on the grant date. The Company intends to approve this award at the
next compensation committee meeting before the end of June 2020, and a stock
option agreement will be provided within 30 days of the grant date. Your stock
options will be subject to a stock option award agreement, which will reflect
that such stock options will (i) be fully vested as of the grant date, and (ii)
be exercisable by you for a three-year period that commences on the grant date.

 

4.       Accrued Benefits / No Other Payments. Signing this Agreement will not
affect the following (the “Accrued Benefits”): (a) the payment of any unpaid
base salary for the period of time since the Company’s last payroll date through
the Separation Date; (b) any vested rights you may have under the Company
sponsored 401(k) plan, if applicable; (c) any general right to continue certain
health and welfare benefits at your expense in accordance with COBRA; (d) the
payment for any days of accrued but unused paid time off as of the Separation
Date; (e) the reimbursement of any reasonable business expenses you incurred
prior to your Separation Date provided you timely file for reimbursement in
accordance with the Company’s reimbursement policy, or (f) your rights under
this Agreement. Except for the Accrued Benefits, you acknowledge and agree that
you are not entitled to and waive the right to seek any additional payments,
benefits, wages, bonuses, commissions, equity grants, expense reimbursements,
vacation or other time off payments, or other consideration of any kind from the
Company or any of the Released Parties (as defined below). Also, you acknowledge
and agree that you have been fully and properly paid by the Company for your
work to date, and you affirm that you have no work related injuries or
occupational diseases related to your employment with the Company.

 



-2-

 

 

5.       General Release and Covenant not to Sue.

 

(a)       Except for the Accrued Benefits, you, individually and for your heirs,
successors, administrators and assigns, hereby waive, release, and covenant not
to sue the Company and/or its parent companies, sister companies, subsidiaries,
and/or any of its other affiliated companies, and/or any of its/their insurers,
and/or any of its/their successors, assigns, and/or any of its/their current or
former employees, agents, officers, attorneys, directors, or partners (the
Company and such other entities and persons being referred to as the “Released
Parties”) with respect to any and all known and unknown claims, damages, charges
of discrimination, demands, losses, liabilities and causes of action, of any
type that you may have against the Released Parties, which arose or occurred on
or before the date you execute this Agreement. This general release of all
claims by you against the Released Parties includes any claims in connection
with or arising from your employment with, or separation of employment from, the
Company, whether or not currently known to you or suspected to exist at the time
of execution hereof, subject to Section 5.(e).

 

(b)       Without limitation of the foregoing general release, you expressly
acknowledge that this release by you specifically includes, but is not limited
to, a waiver and release by you of the Released Parties for all claims arising
on or before the date this Agreement is executed by you for any alleged
violation by the Company or any of the Released Parties of any federal, state,
or local statutes, ordinances, or common laws, including but not limited to the
Age Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act
of 1964, the Equal Pay Act of 1963, the Worker Adjustment and Retraining
Notification Act, Sections 1981 and 1983 of the Civil Rights Act of 1866, the
Americans with Disabilities Act, the Family Medical Leave Act, the Employee
Retirement Income Security Act, New York State Human Rights Act, the New York
City Human Rights Act, the New York State Labor Law, the discrimination or
retaliation provisions of the New York State Workers' Compensation Law, and for
any known and unknown claims under any other federal, New York, or local
statute, common law, acts, rules, ordinance, regulations, or other laws. This
general release excludes any claims or rights that cannot be waived by law.

 

(c)       This Agreement is intended as a full settlement and compromise of
each, every, and all claims of every kind and nature, whether known or unknown,
actual or contingent, asserted or unasserted, arising under common law,
statutory law, or otherwise, and no claim of any sort is reserved. Other than
the payments and benefits set forth in this Agreement, there are no other sums
or benefits payable to you by the Released Parties.

 

(d)       Subject to Section 5.(e), you covenant and agree that you will not now
or at any time in the future commence, maintain, prosecute, or participate in as
a party, or permit to be filed by any other person on your behalf or as a member
of any alleged class of persons, any action, suit, proceeding, claim, or
complaint of any kind against any of the Released Parties with respect to any
matter which arises from or relates to your employment with the Released Parties
or the termination thereof or which is encompassed in the release set forth
above. Nothing in this Agreement prevents you from (i) filing a claim to enforce
the terms of this Agreement; (ii) asserting a claim arising after the Effective
Date of this Agreement; or (iii) filing a charge with the Equal Employment
Opportunity Commission (“EEOC”) or participating in any EEOC investigation or
proceeding. You promise, however, never to seek or accept any damages, remedies
or other relief for you personally with respect to any claim released by this
Agreement.

 



-3-

 

 

(e)       You understands that nothing contained in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission (EEOC), the National Labor Relations Board (NLRB), the Occupational
Safety and Health Administration (OSHA), the Securities and Exchange Commission
(SEC), or any other federal, state or local governmental agency or commission
(Government Agencies). You further understands that this Agreement does not
limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit your right to receive an
award for information provided to any Government Agencies.

 

6.       Defend Trade Secrets Act. You are advised that pursuant to the Defend
Trade Secrets Act an individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, you understand that in the event
that disclosure of your trade secrets was not done in good faith pursuant to the
above, you will be subject to substantial damages, including punitive damages
and attorney's fees.

 

7.       Legal Contract; Voluntary Waiver. This Agreement is a legally binding
contract; please read it carefully. The Company advises you to consult a lawyer
concerning the terms of this Agreement. By signing below, you acknowledge that
you have carefully read this Agreement, that you understand the contents of this
Agreement, and that you execute this Agreement voluntarily and of your own free
will.

 

8.       Representations. You acknowledge that you are not relying on any
representations that are not in this Agreement when deciding to sign the
Agreement. The Company would not have agreed to pay the consideration you are
receiving in exchange for this Agreement but for the representations and
promises you are making by signing it. You have not been told that the Company
or any Released Party ever will employ you in the future.

 

9.       Consideration Period and Deadline to Accept. After receiving this
Agreement from the Company, you have until June 30, 2020 to consider this
Agreement. If you have not signed and returned this Agreement to me by the close
of business on June 30, 2020, then this offer will be deemed automatically
withdrawn, and you agree that any payments under this Agreement will stop and
that you will repay to the Company any payments or the value of any benefits
received under this Agreement on or prior to that date.

 

10.       Revocation Rights. You have 7 days from the date you sign this
Agreement to revoke this Agreement by advising me in writing of the revocation.
If you sign and return this Agreement within the deadline in the previous
section and this Agreement is not revoked within 7 days after you sign this
Agreement, then this Agreement shall become effective on the eighth day
following your signing of this Agreement (the “Effective Date”). You agree that
if you revoke this Agreement, then any payments under this Agreement will stop
and that you will repay to the Company any payments or the value of any benefits
received under this Agreement on or prior to such revocation date.

 



-4-

 

 

11.       Mutual Non-Disparagement. You agree not to disclose to the public or
any person, any false or misleading information, any information that reflects
negatively upon or otherwise disparages the Company (including any affiliate or
officers, directors, and employees thereof) or which may harm the reputation of
the Company including, but not limited to, any statements that disparage any
product, service, capability, or any other aspect of the business of the
Company, including via social media or any online forum. Similarly, the
Company’s executive officers agree not to disclose to the public or any person,
any false or misleading information, any information that reflects negatively
upon or otherwise disparages you or which may harm your personal or professional
reputation.

 

12.       Return of Property. You agree that all documents, data, e-mails, lists
and other property received, collected or prepared by you as part of your
employment with the Company, in whatever form, are and will remain the property
of the Company. You agree to promptly return to the Company all Company property
in your possession or control within two days following the Separation Date.

 

13.       Existing Restrictions. You agree to comply with any post-employment
obligations you owe the Company or the Released Parties under other written
agreements, including but not limited to the restrictions respecting
confidential information, non-competition, and non-solicitation set forth in
Article 5 of your Employment Agreement and those set forth in your
Confidentiality and Intellectual Property Agreement. A breach of any of those
obligations shall be deemed a breach of this Agreement.

 

14.       Cooperation. During the Severance Pay Period, you agree to be
reasonably available by phone and e-mail to answer questions from the Company to
the best of your ability. You also agree to cooperate in good faith with the
Company to assist the Company in the pursuit or defense of any claim, charge, or
investigation, including providing truthful testimony without the need for a
subpoena and sharing all information you have by virtue of your prior employment
with the Company with the Company’s lawyer, if requested to do so. During the
two-year period following your Separation Date (the “Voting Period”), you hereby
irrevocably and unconditionally agree that at any meeting (whether annual or
special and each postponement, recess, adjournment or continuation thereof) of
the Company’s stockholders, however called, and in connection with any written
consent of the Company’s stockholders, you shall (i) appear at such meeting or
otherwise cause all shares of the Company’s common stock or other voting
securities over which you have beneficial or record ownership and/or the power
to vote or direct the voting thereof, including those securities acquired after
your Separation Date (including any shares of common stock acquired by means of
purchase, dividend or distribution, or issued upon the exercise of any stock
options to acquire common stock or the conversion of any convertible securities,
or pursuant to any other equity awards or derivative securities or otherwise)
(collectively, the “Shares”), as of the applicable record date, to be counted as
present thereat for purposes of calculating a quorum, and (ii) vote or cause to
be voted (including by proxy or written consent, if applicable) all such Shares
in favor of the approval of any proposals submitted by the Company to the
Company’s stockholders.  For the avoidance of doubt, the foregoing commitments
apply to any Shares held by any trust, limited partnership or other entity
holding Shares for which you serve in any partner, shareholder, trustee or
similar capacity.  To the extent you do not control, by yourself, the
determinations of such shareholder entity, you agree to exercise all voting or
other determination rights you have in such shareholder entity to carry out the
intent and purposes of your voting obligations in this paragraph.  You covenant
and agree that, except for this Agreement, you (x) have not entered into, and
shall not enter into during the Voting Period, any voting agreement or voting
trust with respect to the Shares and (y) have not granted, and shall not grant
during the Voting Period, a proxy, consent or power of attorney with respect to
the Shares except any proxy to carry out the intent of this Agreement.

 



-5-

 

 

15.       Agreement Confidentiality. Unless required by law to do so, you agree
not to disclose the terms of this Agreement to any person, except your tax
advisor, legal counsel, immediate family members, and any subsequent employer so
that the employer is aware of your post-employment obligations to the Company.
In the event of disclosure to any of the above-referenced persons, you shall
advise the person to whom the disclosure is made, in advance, of the obligation
to preserve and maintain the confidentiality of the terms and conditions in this
Agreement.

 

16.       Reasonableness. You agree that the restrictions in this Agreement are
fair, reasonable, and necessary to protect the Company’s confidential
information, trade secrets, goodwill, and legitimate business interests, and
will not prevent you from earning a living. As such, you agree not to contest
the general validity of the restrictions in this Agreement in any forum. If you
breach this Agreement, then the Company will be entitled to injunctive relief,
its damages, and its reasonable attorneys’ fees. In addition, the duration for
any restriction shall be tolled during any period during which you are in breach
of that restriction. The restrictions in this Agreement are in addition to any
restrictions imposed upon you by statute, at common law, or other written
agreements. If you breach this Agreement, you agree that any payments under this
Agreement will stop and that you will repay to the Company any payments or the
value of any benefits received under this Agreement beyond $1,000, without
limiting the Company’s other remedies or impairing the release above.

 

17.       Government Agencies.  Notwithstanding any provision in this Agreement
to the contrary, nothing in this Agreement limits your right to file a charge
with, to participate in a proceeding by, or to communicate with a government
agency or official.  However, you waive the right to receive any damages or
remedies in connection with such matters based on events prior to you signing
this Agreement (other than a benefit or remedy pursuant to Section 922 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act).

 

18.       General Release of Claims by the Company. The Company hereby agrees
to, and does, remise, release and forever discharge you from any and all known
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, which
have arisen or could arise between you and the Company from known matters which
occurred prior to the date of this Agreement by the Company. The Company
understands that the provisions of this paragraph means that, except as may
otherwise be provided by law, the Company cannot bring a lawsuit against you
based on matters known to the Company as of the date of this Agreement.

 



-6-

 

 

19.       Taxes. All payments under this Agreement shall be reduced by (a) any
tax or other amounts required to be withheld under applicable law. This
Agreement and the payments hereunder are intended to be exempt from Internal
Revenue Code section 409A and the U.S. Treasury Regulations thereunder
(collectively, “Section 409A”), and this Agreement shall be interpreted
consistent with that intent. In no event will the Company or its agents have any
liability to you with respect to Section 409A. You are advised to consult with
your own tax professionals regarding all tax matters related to compensation and
benefits from the Company.

 

20.       Law; Venue; No Jury. This Agreement shall be governed by New York law,
without regard to any conflict-of-law principles. Any litigation under this
Agreement shall be brought by either party exclusively in the state or federal
courts located in New York and in no other venue. As such, the parties
irrevocably consent to the jurisdiction of the courts of the State of New York
or the United States District Court for the Southern District of New York for
all disputes related to this Agreement. You irrevocably consent to service via
nationally recognized overnight carrier to your home address, without limiting
other service methods allowed by applicable law. Each of the parties irrevocably
waives any right to a trial by jury in any action related to this Agreement. The
parties acknowledge and agree that the Company’s principal place of business is
in the State of New York and that the terms in this Section are material to this
Agreement.

 

21.       Miscellaneous. The rights of each party under this Agreement will
inure to the benefit of any and all of its successors, assigns, parent
companies, sister companies, subsidiaries and affiliated corporations, and their
respective successors, assigns, representatives, agents, officers, directors,
attorneys, and employees. You are not permitted to assign your rights under this
Agreement. Nothing contained in this Agreement shall constitute or be treated as
an admission by the Company or the Released Parties of any wrongdoing or of any
violation of law. Each provision of this Agreement is severable from each other
provision of this Agreement. Any number of counterparts of this Agreement may be
signed and delivered, each of which shall be considered an original and all of
which, together, shall constitute one and the same instrument. Electronic
signatures and the electronic exchange of counterparts shall be the same as
hand-written signatures and the exchange of originals.

 

22.       Entire Agreement. This Agreement constitutes the entire agreement
between you and the Company pertaining to the subject matter contained herein,
and it supersedes any prior and contemporaneous agreements, representations and
understandings of the parties related to the subject matter herein, except that
any post-employment obligations you owe the Company or its affiliates or
predecessors under other written agreements shall remain in full force and
effect pursuant to the terms of such agreements. This Agreement shall be
construed according to a plain reading of its terms and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision in this Agreement.

 

23.       Competency to Contract. You warrant that you are fully competent to
enter into this Agreement; that you have read this Agreement and fully
understands its meaning; that you knowingly and voluntarily enter into this
Agreement; and that you agree to comply with its terms and conditions.

 



-7-

 

 

If you have any questions regarding this Agreement or the separation benefits,
please do not hesitate to let me know. Otherwise, if the terms of this Agreement
are agreeable to you, please sign and date below and return the Agreement to me
within the deadline set forth above, keeping a copy for your records.

 

  Very truly yours,         Pareteum Corporation         By: /s/ Alexander Korff
    Alexander Korff     Corporate Secretary

 



Intending to be Legally Bound, Agreed to and Accepted by:

 

Signature: /s/ Victor Bozzo   Date: 6/10/2020         Printed Name: Victor Bozzo
   



 

-8-

